UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. PROTECTUS MEDICAL DEVICES, INC. (Exact name of registrant as specified in Charter) Delaware 000-53100 98-0541881 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 110 First Avenue NE, Suite #1006 Minneapolis, MN55413 (Address of Principal Executive Offices) 612-379-3975 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofMay 21, 2010:46,022,420shares of Common Stock. PROTECTUS MEDICAL DEVICES, INC. FORM 10-Q March 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4T. Control and Procedures 29 PART II OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Removed and Reserved 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURE Item 1. Financial Information PROTECTUS MEDICAL DEVICES, INC. (A DEVELOPMENT STAGE COMPANY) AND SUBSIDIARY FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 AND FROM SEPTEMBER 21, 1999 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED) Page(s) Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 (Audited) 1 Consolidated Statements of Operations For the Three Months Ended March 31, 2010 and 2009, and from September 21, 1999 (inception) to March 31, 2010 (Unaudited) 2 Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2010 and 2009, and from September 21, 1999 (inception) to March 31, 2010 (Unaudited) 3 Notes to the Financial Statements 4-24 i Protectus Medical Devices, Inc. and Subsidiary (A development stage company) Consolidated Balance Sheets March 31, 2010 December 31, 2009 (Unaudited) (Audited) Assets Current Assets: Cash $ $ Total Current Assets Debt issue costs - net - - Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Notes payable - net of debt discount Notes payable - related party Accrued interest payable Derivative liabilities - debt and warrants Total Current Liabilities Long Term Liabilities: Convertible notes payable- net of debt discount Total Long Term Liabilities: Total Liabilities Common stock, $0.0001 par value, 150,000,000 shares authorized, 46,022,420 and 45,887,936 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders'Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to financial statements. 1 Protectus Medical Devices, Inc. and Subsidiary (A development stage company) Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Three Months Ended September 21, 1999 (inception) to March 31, 2010 March 31, 2009 March 31, 2010 Operating expenses Research and development $
